DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/30/2021 and 03/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 30, 32, and 37 are objected to because of the following informalities:  “Analyzing in the in-season data” in Claim 30 should read “Analyzing the in-season data”; “plan the seeds” in Claim 32 should read “plant the seeds”; “the agriculture” in line 3 of Claim 37 should read “the agriculture implement”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 21 recites the limitation “a specification” in line 2. The specification provides no reference, description, or explanation for the claimed subject matter of “a specification”. Therefore, the claimed subject matter was not described in the specification and consequently raises doubt as to possession of the claimed invention at the time of filing.

Claims 22-29 inherit the deficiencies as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 30-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starr et al. (US 2017/0270446 A1).

Regarding claim 30, Starr teaches a computer-implemented method (“the systems 20 and the computing elements 32 of the present disclosure may include hard-wired circuitry to be used in place of or in combination with, in any proportion, such computer-readable instructions to implement the disclosure.”, Para. [0056]) of automated cross-grower analysis (“A computing element receives grower data associated with the land area of interest from at least one of an information gathering component and a source.”, Abstract; “The present disclosure provides systems, methods and apparatuses for improving agronomics in one or more land areas of interest, which may be comprised of one or more fields including one or more crops…The systems, methods and apparatuses receive and/or generate large quantities of data and/or agronomic factors, analyze the data and/or factors, and provide agronomic information to users based on the received data and/or factors.”, Para. [0039]; thus provides automated or computer-implemented analysis of grower data across one or more fields including one or more crops), comprising: targeting grower fields (“Optimizing the limiting agronomic factor for a particular field”, Para. [0040]), comprising creating predictions that an attribute of an agricultural field is related to an experimental objective (“the system 20 allows customization of any input associated with growing a crop. In pre-season scenarios, the user may tryout any permutation of any input within the system 20 and the system 20 will determine the effects of the various permutations of inputs on the crop yield”, Para. [0094]; note, “pre-season scenarios” implies predictions before a season) and that a change in a value of the attribute leads to an improvement in the experimental objective in a set of agricultural fields (“the computing element 32 may analyze seed types or varieties to determine appropriateness of the user specified seed type or variety, determine the most appropriate planting date, determine the most appropriate seed rate (e.g., how many seeds to plant per acre), determine the most appropriate amounts of inputs to apply to a crop, determine which inputs to apply to a crop, determine most appropriate time to harvest the crop, improve crop yields by performing the preceding aspects, improves the efficiency of the planting process and reduces a user's cost by performing the preceding aspects, decreasing the impact on the environment from the planting process by performing the preceding aspects, among others… the system 20 and the computing element 32 may analyze all possible iterations of pre-season crop planning data, to solve for the ideal pre-season crop planning data, e.g., the highest possible crop yield or highest possible crop yield with lowest plant population. In another example, the system 20 and computing element 32 does not analyze all of the possible iterations but selects random combinations of pre-season crop planning data, establishes upper and lower limits for yield loss, and continues iterating until the dataset has been narrowed down to only a handful of combinations showing the highest possible crop yield at the lowest possible plant population”, Paras. [0073]-[0074]); prescribing one or more experiments to one or more agricultural fields based on the targeting (“a system 20 provides the ability for a user to upload data or information pertaining to a land area of interest. This land area of interest may be a single field, a plurality of fields, or other land area of interest. For purposes of this description and for simplifying the description, the phrase land area of interest will be referred to and can account for any size of land and any number of fields, including one field or a portion of a field”, Para. [0077]; “The computing element 32 generates an agricultural projection for the land area of interest based on the grower profile associated with the land area of interest (4104)”, Para. [0191]; thus, prescribing projections based on a target agricultural field), comprising transmitting control signals to agricultural implements in the one or more agricultural fields to implement prescriptions of the one or more experiments (“The computing element 32 can supply water and/or at least one agricultural product, e.g., nutrients, seed, fungicide, pesticide, herbicide, etc., to the land area of interest based on the agricultural projection/adjusted agricultural projection (4110). Therefore, the computing element can supply water, one or more agricultural products, or both water and one or more agricultural products. For example, the computing element 32 can automatically control supply of water and/or agricultural products to the land area of interest over the network 44 via at least one of a tractor, a planter, a harvester and a sprayer, etc. at determined times based on the agricultural projection/adjusted agricultural projection. The computing element 32 can output alerts to a grower, e.g. based on the agricultural projection, the adjusted agricultural projection, and/or the control of the tractor, the planter, the harvester and the sprayer, etc. (4112).”, Para. [0193]; thus providing a signal, such as over network 44, to an agricultural implements, such as a tractor, planter, harvester, or sprayer); receiving in-season data related to the one or more experiments from the agricultural implements, the in-season data including values of the attribute; validating execution of the one or more experiments against the prescriptions using the in-season data (“For in-season scenarios, for example, actual data occurring in real time may be input into the computing element 32, the computing element 32 analyzes the data, outputs data to be viewed by a user, and the user may take action based on the outputted data or the outputted data may be communicated to an agricultural device to control operation of the agricultural device”, Para. [0072]; thus, receiving in-season data to be analyzed or validated, and then output actions to users or agricultural devices); receiving end-of-season data related to the one or more experiments from the agricultural implements, the end-of-season data including values of the experimental objective; analyzing in the in-season data and the end-of-season data against the predictions; distributing in results of the analyzing to devices associated with a plurality of growers of a plurality of agricultural fields [“In conjunction with determining crop type, e.g., non-flex or flex, the system 20 and/or computing element 32 and the grower effectiveness factor 130 take into account certain favorable conditions for growing crops, for example, weather, availability of irrigation or fertigation systems, or split fertilizer application capabilities throughout the growing season. When any of these favorable conditions are present, or other favorable conditions as may appear from time to time, the system 20 and/or computing element 32 may adjust the grower effectiveness factor 130 to allow an increase in yield projections or limits and the creation of prescriptions accounting for the increased yield projection. Likewise, if any unfavorable conditions are present, the system 20 and/or computing element 32 may adjust the grower effectiveness factor 130 to allow a decrease in yield projections or limits and the creation of prescriptions to help mitigate the decrease in yield projection. The prescriptions created may be adjusted in real-time with corresponding increases or decrease to fertilizer and irrigation application schedules and amounts to take advantage of the added potential of the flex or semi-flex hybrid seed 112.”, Para. [0182]; note, discusses “throughout a growing season” and therefore includes both in-season and end-of-season data input, analyzing or validating, and distributing results, such as the yield projections discussed).

Regarding claim 31, Starr teaches the computer-implemented method of claim 30, the attribute being a crop seeding rate (“the system 20 allows customization of a seeding rate or amount of seed planted per a particular size land area (e.g., number of seeds planted per acre). The seeding rate may be altered at any level of land area of interest. For example, a user may alter, via the system 20, a seeding rate for the entire land area of interest, which may be comprised of numerous fields. Also, for example, a user may alter a seeding rate for each field within the overall land area of interest. Further, for example, a user may alter the seeding rate within a single field. That is, different portions or zones of the same field may have different quantities of seeds planted. As indicated above, the system 20 and the computing element 32 provide a user with the ability to select amongst a large variety of seeds.” Para. [0089]), the experimental objective being a crop yield (“In one example of pre-season and/or in-season crop planning, with reference to FIGS. 20-32, the system 20 and the computing element 32 may analyze all possible iterations of pre-season crop planning data, to solve for the ideal pre-season crop planning data, e.g., the highest possible crop yield or highest possible crop yield with lowest plant population. In another example, the system 20 and computing element 32 does not analyze all of the possible iterations but selects random combinations of pre-season crop planning data, establishes upper and lower limits for yield loss, and continues iterating until the dataset has been narrowed down to only a handful of combinations showing the highest possible crop yield at the lowest possible plant population.”, Para. [0074]), the improvement in the experimental objective being an increase in the crop yield (“The data communicated to the user by the computing element 32 may have several benefits and assist the user in many ways whether the computing element 32 is used for pre-season crop planning or in-season adjustment. For example, the computing element 32 may analyze seed types or varieties to determine appropriateness of the user specified seed type or variety, determine the most appropriate planting date, determine the most appropriate seed rate (e.g., how many seeds to plant per acre), determine the most appropriate amounts of inputs to apply to a crop, determine which inputs to apply to a crop, determine most appropriate time to harvest the crop, improve crop yields by performing the preceding aspects, improves the efficiency of the planting process and reduces a user's cost by performing the preceding aspects, decreasing the impact on the environment from the planting process by performing the preceding aspects, among others.”, Para. [0073]).

Regarding claim 32, Starr teaches the computer-implemented method of claim 31, the control signals indicating a type of seeds, a destination of the seeds within a field, a volume of the seeds to plan each day, or a time to plan the seeds each day (“The data communicated to the user by the computing element 32 may have several benefits and assist the user in many ways whether the computing element 32 is used for pre-season crop planning or in-season adjustment. For example, the computing element 32 may analyze seed types or varieties to determine appropriateness of the user specified seed type or variety, determine the most appropriate planting date, determine the most appropriate seed rate (e.g., how many seeds to plant per acre), determine the most appropriate amounts of inputs to apply to a crop, determine which inputs to apply to a crop, determine most appropriate time to harvest the crop, improve crop yields by performing the preceding aspects, improves the efficiency of the planting process and reduces a user's cost by performing the preceding aspects, decreasing the impact on the environment from the planting process by performing the preceding aspects, among others.”, Para. [0073]).

Regarding claim 33, Starr teaches the computer-implemented method of claim 30, the attribute being an amount of fungicide usage, the experimental objective being an amount of disease spread, the improvement in the experimental objective being a decrease in the amount of disease spread (“Insufficient regard for potential pest, disease and weed problems commonly result in poor crop performance. These problems can come in the form of, for example: Wild animals; arthropods including insects and mites; parasitic nematodes; fungal pathogens; bacterial pathogens; virus diseases; among others. In reconnaissance studies these should be considered in selecting alternative land areas. Climate plays a significant role in the increased incidence of many fungal and bacterial leaf diseases. For example, humid sites may be more disease-prone since the number of hours during which the leaf surface is wet often encourages fungal and bacterial pathogens, and reduces the effectiveness of control measures… In one example, the systems, methods and apparatuses of the present disclosure may include one or more sensors for measuring infestation or other crop problems. In another example, the systems, methods and apparatuses may retrieve data associated with infestations or other crop problems from a data source such as, for example, a database, containing infestation or other crop problem data. The systems, methods and apparatuses of the present disclosure may also include one or more devices for sampling infestation or other crop problems”, Para. [0051]; “The computing element 32 can supply water and/or at least one agricultural product, e.g., nutrients, seed, fungicide, pesticide, herbicide, etc., to the land area of interest based on the agricultural projection/adjusted agricultural projection (4110). Therefore, the computing element can supply water, one or more agricultural products, or both water and one or more agricultural products. For example, the computing element 32 can automatically control supply of water and/or agricultural products to the land area of interest over the network 44 via at least one of a tractor, a planter, a harvester and a sprayer, etc. at determined times based on the agricultural projection/adjusted agricultural projection. The computing element 32 can output alerts to a grower, e.g. based on the agricultural projection, the adjusted agricultural projection, and/or the control of the tractor, the planter, the harvester and the sprayer, etc. (4112).”, Para. [0193]; thus, the system can both collect data on fungal pathogens and provide necessary fungicide based on agriculture projections or adjusted agriculture projections, implied throughout to improve the yield of “fields of interest”).

Regarding claim 34, Starr teaches the computer-implemented method of claim 30, the prescribing further comprising applying the one or more experiments to the one or more agricultural fields, which have largest improvements in the experimental objective (“the system 20 allows customization of a planting date. Altering planting dates for a crop may have a major impact on crop maturity and stress tolerance at different times throughout the growing season. Selecting an appropriate planting date may be dependent upon one or more growth conditions such as, for example, actual and/or historical weather, weather forecasts, seed variety, etc. In pre-season scenarios, a user may wish to try different planting dates to determine the impact on crop yield. Trying different planting dates will provide windows for best crop yields based on temperature forecasts, rainfall estimates, seed variety, seeding rate, etc., and will help forecast crop maturity and harvesting dates. For both pre-season and in-season scenarios, a user can input the actual planting date and forecast when the crop will reach full maturity and when the crop will be ready for harvesting.”, Para. [0090]; “A user may input an amount of water added to the land area into the system 20 in a variety of manners. In pre-season scenarios, a user may tryout various levels of irrigation in the system 20 to determine the impact on the crop yield and select the best results for the upcoming season. These pre-season scenarios may also assist a user with making in-season adjustments as water quantities in the actual field may alter from the forecasted amounts. From the pre-season trials, the user will already know how the various levels of water impacted the crop and will be ready to make the in-season adjustment that results in a better crop yield. Additionally, for in-season scenarios, the user may input real-time water quantities into the system 20 to see the impact of such water quantities on the future crop yield. The user will then be able to make the appropriate changes in the field.”, Para. [0091]; “As indicated above, the projections and/or other data may be used to plan or take appropriate action to improve the agronomics of a land area of interest. In one example, the projections and/or other data may be used to determine the best seed variety of a given land area of interest. A user may evaluate seed varieties, typically recommended by a user's agronomist or seed salesman, and a date of planting and the system 20 and the computing element 32 will analyze this inputted information along with other inputted information and determine a maximum crop yield and lowest input rate for each zone within the land area of interest. Once a desired result has been achieved, the result may be used for crop planning. In one example, a user takes action in accordance with the desired result.”, Para. [0152]; note, discloses selecting and determine the best or better results, implying the largest improvement for “a land area of interest”).

Regarding claim 35, Starr teaches the computer-implemented method of claim 30, further comprising detecting occurrence of one or more triggers, including under-performance of a grower's field, an unusual condition of the grower's field, a change in an environment of the grower's field, or production of a certain outcome in the grower's field, the targeting being performed in response to the detecting (“In one example, a plurality of projections and/or other data may be provided by the system 20 and computing element 32 for a plurality of zones or a plurality of fields. The system 20 and computing element 32 may provide such projections and/or other data in a list or multiple visual elements. This provides the ability to easily identify those zones or fields that may be underperforming or at least performing at a lower level than other zones or fields. A user may then address, via the system 20 and computing element 32, the underperforming zone(s)/field(s), determine a cause for low or lower performance, and determine a remedy.”, Para. [0150]; thus identifying underperforming zones or fields and then determining a cause and remedy).

Regarding claim 36, Starr teaches the computer-implemented method of claim 30, the prescribing further comprising: dividing a grower's field into strips (Fig. 12 shows zones of a field represented using bars or strips; “FIG. 12 is one example of a visual format of data communicated by one or more of the systems, in this example the visual format is a bar graph including a plurality of bars of varying heights for illustrating different slopes.”, Para. [0020]; “The system 20 and the computing element 32 may generate maps or illustrations of land areas of interest and incorporate slope into the land areas of interest. For example, with reference to FIGS. 10 and 11, these exemplary maps include zones, associated soil properties, and slope of the land. The soil properties are identified by various greyscale colors and the slope is identified by the dark lines overlaying the greyscale coloring. The system 20 may represent slope in a variety of manners, but, in these illustrated examples, the system 20 represents slope using contour lines 68 in topographical maps. Alternatively, with reference to FIG. 12, the system 20 may represent slope in other manners such as, for example, a 3D-bar graph.”, Para. [0106]); designating alternating strips or random strips (“the system 20 and computing element 32 does not analyze all of the possible iterations but selects random combinations of pre-season crop planning data, establishes upper and lower limits for yield loss, and continues iterating until the dataset has been narrowed down to only a handful of combinations showing the highest possible crop yield at the lowest possible plant population”, Para. [0074]; thus computing using random combinations of the data, such as the data represented in Fig. 12) for a control trial (note, this is an intended use recitation). 

Regarding claim 37, Starr teaches the computer-implemented method of claim 30, the control signals indicating a wakeup time of an agricultural implement, a moving or rotational speed of the agricultural implement, or a route taken by the agricultural in a grower's field (“For example, the computing element 32 can automatically control supply of water and/or agricultural products to the land area of interest over the network 44 via at least one of a tractor, a planter, a harvester and a sprayer, etc. at determined times based on the agricultural projection/adjusted agricultural projection. The computing element 32 can output alerts to a grower, e.g. based on the agricultural projection, the adjusted agricultural projection, and/or the control of the tractor, the planter, the harvester and the sprayer, etc. (4112).”, Para. [0193]; thus explicitly disclosing signaling over a network 44 a determined time or wakeup time and implicitly disclosing a moving speed with respect to the tractor, the planter, the harvester, or the sprayer).

Regarding claim 38, Starr teaches the computer-implemented method of claim 30, the validating further comprising, for a variable involved in an experiment: comparing an actual value from the in-season data and a corresponding prescribed value (“In another example, the system 20 and computing element 32 may be used to perform in-season monitoring and adjustment. The system 20 and computing element 32 may analyze and output or communicate data in a similar manner in both pre-season and in-season examples, but a difference between pre-season and in-season examples may occur depending on how the communicated data is utilized. For example, in pre-season crop planning, a user may input or retrieve various combinations of data for the computing element 32 to analyze and the outputted or communicated data may simply be viewed by the user and/or stored for later viewing or use, without actually taking action on a crop or with an agricultural device. For in-season scenarios, for example, actual data occurring in real time may be input into the computing element 32, the computing element 32 analyzes the data, outputs data to be viewed by a user…”, Para. [0072]; thus, comparing and analyzing differences in pre-season and in-season data and outputting data to user); transmitting a warning or remedial information to a remote device in response to a discrepancy between the actual value and the prescribed value (“…and the user may take action based on the outputted data or the outputted data may be communicated to an agricultural device to control operation of the agricultural device”, Para. [0072]; thus transmitting remedial information to a user or an agricultural device to control, over network 44 as discussed in Para. [0060]).
Regarding claim 39, Starr teaches the computer-implemented method of claim 30, wherein a specific experiment of the one or more experiments involves multiple stages, wherein a prescribed value of an attribute changes incrementally in a next stage of the multiple stages when an actual outcome agrees with a predicted outcome in a current stage of the multiple stages (“In one example of pre-season and/or in-season crop planning, with reference to FIGS. 20-32, the system 20 and the computing element 32 may analyze all possible iterations of pre-season crop planning data, to solve for the ideal pre-season crop planning data, e.g., the highest possible crop yield or highest possible crop yield with lowest plant population.”, Para. [0074]; “In one example of in-season adjustments, the system 20 and the computing element 32 may analyze all possible iterations of agronomic factors, to solve for the limiting agronomic factor.”, Para. [0075]; “The system 20 and the computing element 32 receive and analyze all the sub-categories of the three main agronomic factors and determine the percentage crop yield loss for each of the soil agronomic factor, the seed agronomic factor and the weather agronomic factor. In one example, the system 20 and the computing element 32 analyze all possible iterations of agronomic factors, to solve for the limiting agronomic factor.”, Para. [0158]; thus the system 20 and computing element 32 involves an iterative or incremental, multiple staged changing of prescribed values and attributes to predict, plan, or adjust the ideal scenario or limiting factor).

Regarding claim 40, Starr teaches the computer-implemented method of claim 30, the results indicating one or more experiments prescribed to a first grower's field that are similar to an experiment prescribed to a second grower's field or outlining possible future experiments to apply to a second grower's field (“With continued reference to FIG. 2, the exemplary system 20 includes three databases 24A, 24B, 24C for storing a variety of types of data or information. The three databases include a soil database 24A, a seed database 24B and a weather database 24C. Each database 24A, 24B, 24C is configured to receive and store data 28 associated with the agronomic characteristic of the database 24A, 24B, 24C (e.g., soil, seed and weather, respectively). In this example, the soil database 24A may receive GPS soil test data, LiDar data, SSURGO data, crowd source calibrated soils data, and data from social media (e.g., FACEBOOK, TWITTER, INSTAGRAM, etc.). In one example, through the use of social media, peer users may compare soil, seed and weather information with others, including those other users who have land areas in relative proximity and therefore may be subject to similar soil, seed and weather conditions. In some examples, databases 24A, 24B, 24C may be supplemented with information provided by a social media. In this example, the system 20 is configured to allow one or more users to communicate information between one another that may be relevant to soil, seed and weather status, status updates of current crops for peer farmers, or prescriptions and strategies of peer farmers. On some occasions, the system 20 may receive data via a social network from other users and store said data in an appropriate database(s). In one example, pest problems on a nearby field operated by another farmer may be relevant to the user's fields; i.e., rootworm or aphids on a nearby field with a crop similar to a user's fields.”, Para. [0063]; thus, explicitly discloses sharing data between farmers and fields, through a shared database, to be used on a first and second grower’s field which may have “similar soil, seed, and weather conditions”).


Allowable Subject Matter
Claims 21-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Fri 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647